1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10

11                                ----oo0oo----

12
     UNITED STATES OF AMERICA,          CR. NO. 2:07-025-09 WBS
13
                    Plaintiff,          ORDER
14
          v.
15
     LUP PARK LI,
16
                    Defendant.
17

18

19
                                  ----oo0oo----
20
21               On September 3, 2019, defendant Lup Park Li filed a

22   motion to terminate remaining supervised release term pursuant to

23   18 U.S.C. § 3583(3).    (Docket No. 507.)    The United States shall

24   file an opposition to petitioner’s motion no later than October

25   3, 2019.    Petitioner may then file a reply no later than October

26   25, 2019.   The court will then take the motion under submission

27   and will inform the parties if oral argument or further

28   proceedings are necessary.
                                       1
1              IT IS SO ORDERED.

2    Dated:   September 6, 2019

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
